 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    OAKLAND DIVISION
10
     JANE SMITH and JANE ROE, on behalf       Case No. 4:18-cv-06336-HSG
11   of themselves and all others similarly
     situated,                                ORDER GRANTING STIPULATION TO
12                                            STAY PROCEEDINGS
                      Plaintiffs,
13                                            Judge: Hon. Haywood S. Gilliam, Jr.
           v.
14                                            Magistrate Judge: Hon. Kandis A. Westmore
     UNITED HEALTHCARE INSURANCE
15   CO. and UNITED BEHAVIORAL
     HEALTH,
16
                      Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                                    ORDER GRANTING STIPULATION TO STAY PROCEEDINGS
                                                                            CASE NO. 4:18-cv-06336-HSG
 1          Before the Court is the Parties’ Notice of Settlement and Stipulation to Stay
 2   Proceedings. Having reviewed the submission,

 3          IT IS HEREBY ORDERED that the Parties shall submit the motion to transfer

 4   this case and consolidate it with the Jane Doe v. UnitedHealth Group, Inc., Case No.

 5   1:17-cv-4160 in the U.S. District Court for the Eastern District of New York on or before

 6   May 14, 2021.

 7          IT IS HEREBY FURTHER ORDERED that all other existing deadlines in the

 8   case are hereby stayed.

 9

10   IT IS SO ORDERED.

11

12   Dated: 5/12/2021                             ____________________________
                                                  HAYWOOD S. GILLIAM, JR.
13                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          ORDER GRANTING STIPULATION TO STAY PROCEEDINGS
                                                                                  CASE NO. 4:18-cv-06336-HSG
